DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-16 and 18-20 are pending in the application.  Claim 17 has been canceled.  Claims 5, 10, 18, and 20 have been withdrawn from consideration.  Claims 1, 12, and 13 have been canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 6,592,592 B1).
Regarding claims 1 and 6-9, Cox discloses (Figures 7 and 8) a delivery system for use in a medical procedure, comprising: a catheter (12) having proximal and distal regions (at 16), and an exterior surface; a balloon (14) having proximal and distal ends, and further having interior and exterior surfaces, wherein the proximal end of the balloon is secured to the exterior surface of the catheter at a first location, and wherein the distal end of the balloon is secured to the exterior surface of the catheter at a second location, wherein the second location is distal to the first location; a plurality of bands (30, 31, 32), wherein each of the plurality of bands are disposed in a circumferential space situated between the exterior surface of the catheter and the interior surface of the balloon, wherein the plurality of bands are discretely spaced-apart in an axial direction from one another along a length of the catheter (Figures 7 and 8); and at least one stent (17) having a compressed delivery state (Figure 7) and an expanded deployed state (Figure 8).  Cox discloses that the stent comprises a plurality of stent struts (18).  Cox discloses that the stent (17) is secured to the exterior surface of the balloon in the compressed delivery state (Figure 7).  Cox discloses that the axial length of the stent struts is less than the axial length of each of the plurality of bands (Figure 7).  Cox discloses that a first stent strut (18) of the plurality of stent struts radially overlaps a first band (31) of the plurality of bands and a second stent strut (18) of the plurality of stent struts radially overlaps a second band (32) of the plurality of bands in the compressed delivery state (Figure 7).  Cox discloses that the bands extend beyond the stent struts to protect the stent struts from the vasculature as the stent is delivered (Column 4, lines 46-49).
Cox fails to disclose that the axial length of the stent is less than the axial length of each of the plurality of bands.  Cox fails to disclose that the stent is a covered stent having a covering including proximal and distal ends, wherein the at least one stent is disposed along a length of the covering.  Cox fails to disclose that multiple stents are discretely spaced-apart in an axial direction from one another between the proximal and distal ends of the covering.  Cox fails to disclose that the covering comprises expanded PTFE (ePTFE), and wherein the multiple stents are encapsulated in the ePTFE.  Cox fails to disclose that a first stent of the multiple stents radially overlaps a first band of the plurality of bands, and wherein a second stent of the multiple stents radially overlaps a second band of the plurality of bands in the compressed delivery state.  However, Cox discloses that the stent is not limited to the configuration depicted in the figures, and can have other configurations (Column 6, lines 4-5).
LeMaitre teaches (Figures 1-4, 7, 8, and 10) a balloon expandable stent having an alternate configuration comprising a covering (603, 605) including proximal and distal ends, wherein at least one stent (607) is disposed along a length of the covering.  LeMaitre teaches (Figures 1-4 and 8) that multiple stents are discretely spaced apart in an axial direction from one another between the proximal and distal ends of the covering.  LeMaitre teaches that the covering comprises expanded PTFE (ePTFE; paragraph 0038), and wherein the multiple stents are encapsulated in the ePTFE (paragraph 0053).  LeMaitre teaches that between three and twenty support members (stents) can be positioned on a surface of a tubular body (paragraph 0039) and the spacing between the support members (stents) can be between about zero mm and about plus 2 mm (paragraph 0036).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system disclosed by Cox to deliver a covered stent having a covering including proximal and distal ends, wherein the at least one stent is disposed along a length of the covering, wherein multiple stents are discretely spaced-apart in an axial direction from one another between the proximal and distal ends of the covering, wherein the covering comprises expanded PTFE (ePTFE), and wherein the multiple stents are encapsulated in the ePTFE, as taught by LeMaitre, such that a first stent of the multiple stents radially overlaps a first band of the plurality of bands (in the same manner as the first strut of Cox), and wherein a second stent of the multiple stents radially overlaps a second band of the plurality of bands (in the same manner as the second strut of Cox) in the compressed delivery state.  Cox discloses that the stent can have various configurations (Column 6, lines 4-5), and LeMaitre teaches that this stent would exhibit sufficient flexibility to conform to vascular curvature, yet is sufficiently rigid to remain straight in another section of the vasculature.  LeMaitre teaches that covered stent can be used to repair an aneurysm, or to repair a vessel that has become narrow (e.g., stenosis of a coronary artery) or blocked (e.g., a plaque deposit; paragraph 0006).  Positioning the stents to radially overlap with the bands would protect the stents from the vasculature as the stent is delivered, as disclosed by Cox.
Regarding claim 2, Cox in view of LeMaitre teaches (Cox, Figures 7 and 8) that the plurality of bands (30, 31, 32) are secured directly to the exterior surface of the catheter (12).
Regarding claim 3, Cox in view of LeMaitre teaches that the plurality of bands (30, 31, 32) are formed from silicone (Cox, Column 5, lines 14-23).
Regarding claim 4, Cox in view of LeMaitre teaches (Cox, Figures 7 and 8) the at least one stent is positioned at a location radially overlapping a first band (31) of the plurality of bands (30, 31, 32) in the compressed delivery state (see rejection of claims 1 and 6-9 above).
Regarding claim 11, Cox in view of LeMaitre teaches (LeMaitre, Figure 10) that the at least one stent comprises a z-shape having a plurality of proximal and distal apices (956, 958) separated by a plurality of angled strut segments (952).

Claims 12-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 6,007,543 B1) (“Ellis”) in view of LeMaitre et al. (US 2010/0174357 A1) (“LeMaitre”).
Regarding claim 12, Ellis discloses (Figures 6 and 7) a delivery system for use in a medical procedure, comprising: a catheter (26) having proximal and distal regions, and an exterior surface;6Application Serial No. 16/939,549 Client/Matter No. 512730.5001806a balloon (14) having proximal and distal ends, and further having interior and exterior surfaces, wherein the proximal end of the balloon is secured to the exterior surface of the catheter at a first location, and wherein the distal end of the balloon is secured to the exterior surface of the catheter at a second location, wherein the second location is distal to the first location; a plurality of bands (30a, 30b, 32, 34) wherein each of the plurality of bands are disposed in a circumferential space situated between the exterior surface of the catheter and the interior surface of the balloon; a stent (18) including proximal and distal ends, wherein the stent is secured to the exterior surface of the balloon in the compressed delivery state.  Ellis teaches that the stent (18) radially overlaps with a first band (30a) of the plurality of bands in the compressed delivery state.  Ellis discloses that any balloon expandable stent may be used with the delivery system (Column 3, lines 6-7).  However, Ellis fails to explicitly disclose that the stent includes a covering, wherein multiple stents are discretely spaced-apart in an axial direction from one another between the proximal and distal ends of the covering, wherein the multiple stents each have a compressed delivery state and an expanded deployed state, and wherein the multiple stents are secured to the exterior surface of the balloon in the compressed delivery state.  Ellis fails to disclose that a second stent of the multiple stents radially overlaps a second band of the plurality of bands in the compressed delivery state.
LeMaitre teaches (Figures 1-4, 7, 8, and 10) a balloon expandable covered stent (201, 301, 601, 701; paragraph 0059) comprising a covering (603, 605) including proximal and distal ends, wherein multiple stents are discretely spaced apart in an axial direction from one another between the proximal and distal ends of the covering.  LeMaitre teaches that the multiple stents each have a compressed delivery state (paragraph 0040) and an expanded deployed state (paragraph 0059).  LeMaitre teaches that between three and twenty support members (stents) can be positioned on a surface of a tubular body (paragraph 0039) and the spacing between the support members (stents) can be between about zero mm and about plus 2 mm (paragraph 0036).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system disclosed by Ellis to deliver a covered stent including covering, wherein multiple stents are discretely spaced-apart in an axial direction from one another between the proximal and distal ends of the covering, wherein the multiple stents each have a compressed delivery state and an expanded deployed state, as taught by LeMaitre, such that the multiple stents are secured to the exterior surface of the balloon in the compressed delivery state wherein a first stent radially overlaps a first band and wherein a second stent radially overlaps a second band.  Ellis discloses that any balloon expandable stent may be used with the delivery system (Column 3, lines 6-7), and LeMaitre teaches that this stent would exhibit sufficient flexibility to conform to vascular curvature, yet is sufficiently rigid to remain straight in another section of the vasculature.  LeMaitre teaches that covered stent can be used to repair an aneurysm, or to repair a vessel that has become narrow (e.g., stenosis of a coronary artery) or blocked (e.g., a plaque deposit; paragraph 0006).
Regarding claim 13, Ellis in view of LeMaitre teaches (Ellis, Figures 6 and 7) that the plurality of bands comprises at least four bands (30a, 30b, 32, 34) that are discretely spaced-apart in an axial direction from one another along a length of the catheter (26).
Regarding claim 14, Ellis in view of LeMaitre teaches (Ellis, Figures 6 and 7) that the plurality of bands (30a, 30b, 32, 34) are secured directly to the exterior surface of the catheter (26).
Regarding claim 15, Ellis in view of LeMaitre teaches that the plurality of bands are formed from silicone (Ellis, Column 3, lines 47-55).
Regarding claim 16, Ellis in view of LeMaitre teaches (LeMaitre, Figure 7) that the covering (603, 605) comprises expanded PTFE (ePTFE; paragraph 0038), and wherein the multiple stents are encapsulated in the ePTFE (LeMaitre, paragraph 0053).
	Regarding claim 19, Ellis in view of LeMaitre teaches (LeMaitre, Figure 10) that the at least one stent comprises a z-shape having a plurality of proximal and distal apices (956, 958) separated by a plurality of angled strut segments (952).

Response to Arguments
Applicant’s arguments with respect to claims 1, 6-9, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner has provided new rejections citing the Cox reference in view of the LeMaitre to address the amended claim scope.
Applicant's arguments filed 3/7/22 regarding claims 12-16 and 19 have been fully considered but they are not persuasive. 
The Applicant has argued that LeMaitre does not cure the deficiencies of Ellis, as LeMaitre fails to disclose a first stent of the multiple stents overlaps a first band of the plurality of bands and a second stent of the multiple stents radially overlaps a second band of the plurality of bands in the compressed delivery state.  
LeMaitre teaches that between three and twenty support members (stents) can be positioned on a surface of a tubular body (paragraph 0039) and the spacing between the support members (stents) can be between about zero mm and about plus 2 mm (paragraph 0036).  Ellis discloses that any balloon expandable stent may be used with the delivery system (Column 3, lines 6-7).  One having ordinary skill in the art would recognize that delivery of the balloon expandable stent taught by LeMaitre using the delivery system of Ellis would involve similar positioning of the balloon expandable stent over the catheter as shown in Figure 6 of Ellis (with the prosthesis radially overlapping the first and second bands 30a, 30b of the delivery system).  Since the balloon expandable stent taught by LeMaitre can have twenty support members (stents) spaced between zero and plus 2 mm apart, one having ordinary skill in the art would recognize that delivery of the stent would result in a first stent (of the twenty support stents spaced between 0-2 mm apart) radially overlapping a first band (30a) of the delivery system disclosed by Ellis and a second stent (of the twenty support stents spaced between 0-2 mm apart) radially overlapping a second band (30b) of the delivery stem disclosed by Ellis.  Delivery of the balloon expandable stent taught by LeMaitre would provide the advantage of being able to be used for multiple applications, such as repair of an aneurysm, or a vessel that has become narrow (e.g., stenosis of a coronary artery) or blocked (e.g., a plaque deposit; paragraph 0006).
For these reasons, the Examiner maintains that claims 12-16 and 19 are unpatentable over Ellis in view of LeMaitre.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771        
/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                                                                        -